Exhibit 10.4
WOLVERINE WORLD WIDE, INC.
AMENDED AND RESTATED
STOCK INCENTIVE PLAN OF 1999
SECTION 1
Establishment of Plan; Purpose of Plan
1.1 Establishment of Plan. The Company hereby establishes the STOCK INCENTIVE
PLAN OF 1999 (the “Plan”) for its corporate, divisional and Subsidiary officers
and other key employees. The Plan permits the grant and award of Stock Options,
Restricted Stock, and Stock Awards.
1.2 Purpose of Plan. The purpose of the Plan is to provide officers and key
management employees of the Company, its divisions and its Subsidiaries with an
increased incentive to contribute to the long-term performance and growth of the
Company and its Subsidiaries, to join the interests of officers and key
employees with the interests of the Company’s stockholders through the
opportunity for increased stock ownership and to attract and retain officers and
key employees. The Plan is further intended to provide flexibility to the
Company in structuring long-term incentive compensation to best promote the
foregoing objectives. Within that context, the Plan is intended to provide
performance-based compensation under Section 162(m) of the Code and shall be
interpreted, administered and amended if necessary to achieve that purpose.
SECTION 2
Definitions
The following words have the following meanings unless a different meaning
plainly is required by the context:
2.1 “Act” means the Securities Exchange Act of 1934, as amended.
2.2 “Board” means the Board of Directors of the Company.
2.3 “Change in Control” unless otherwise defined in an Incentive Award, means
(a) the failure of the Continuing Directors at any time to constitute at least a
majority of the members of the Board; (b) the acquisition by any Person other
than an Excluded Holder of beneficial ownership (within the meaning of Rule
l3d-3 issued under the Act) of 20% or more of the outstanding Common Stock or
the combined voting power of the Company’s outstanding securities entitled to
vote generally in the election of directors; (c) the approval by the
stockholders of the Company of a reorganization, merger or consolidation, unless
with or into a Permitted Successor; or (d) the approval by the stockholders of
the Company of a complete liquidation or dissolution of the Company or the sale
or disposition of all or substantially all of the assets of the Company other
than to a Permitted Successor.
2.4 “Code” means the Internal Revenue Code of 1986, as amended.
2.5 “Committee” means the Compensation Committee of the Board. The Committee
shall consist of at least 2 members of the Board and all of its members shall be
“non-employee directors” as defined in Rule 16b-3 issued under the Act and
“outside directors” as defined in the regulations issued under Section 162(m) of
the Code.

 

 



--------------------------------------------------------------------------------



 



2.6 “Common Stock” means the Common Stock, $1 par value, of the Company.
2.7 “Company” means Wolverine World Wide, Inc., a Delaware corporation, and its
successors and assigns.
2.8 “Continuing Directors” mean the individuals constituting the Board as of the
date this Plan was adopted and any subsequent directors whose election or
nomination for election by the Company’s stockholders was approved by a vote of
three-quarters (3/4) of the individuals who are then Continuing Directors, but
specifically excluding any individual whose initial assumption of office occurs
as a result of either an actual or threatened election contest (as the term is
used in Rule 14a-11 of Regulation 14A issued under the Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board.
2.9 “Employee Benefit Plan” means any plan or program established by the Company
or a Subsidiary for the compensation or benefit of employees of the Company or
any of its Subsidiaries.
2.10 “Excluded Holder” means (a) any Person who at the time this Plan was
adopted was the beneficial owner of 20% or more of the outstanding Common Stock;
or (b) the Company, a Subsidiary or any Employee Benefit Plan of the Company or
a Subsidiary or any trust holding Common Stock or other securities pursuant to
the terms of an Employee Benefit Plan.
2.11 “Incentive Award” means the award or grant of a Stock Option, Restricted
Stock, or Stock Award to a Participant pursuant to the Plan.
2.12 “Market Value” shall equal the closing market price of shares of Common
Stock reported on the New York Stock Exchange (or any successor exchange that is
the primary stock exchange for trading of Common Stock) on the date of grant,
exercise or vesting, as applicable, or if the New York Stock Exchange (or any
such successor) is closed on that date, the last preceding date on which the New
York Stock Exchange (or any such successor) was open for trading and on which
shares of Common Stock were traded.
2.13 “Participant” means a corporate officer, divisional officer or any key
employee of the Company, its divisions or its Subsidiaries who is granted an
Incentive Award under the Plan.
2.14 “Permitted Successor” means a company that, immediately following the
consummation of a transaction specified in clauses (c) and (d) of the definition
of “Change in Control” above, satisfies each of the following criteria: (a) 50%
or more of the outstanding common stock of the company and the combined voting
power of the outstanding securities of the company entitled to vote generally in
the election of directors (in each case determined immediately following the
consummation of the applicable transaction) is beneficially owned, directly or
indirectly, by all or substantially all of the Persons who were the beneficial
owners of the Company’s outstanding Common Stock and outstanding securities
entitled to vote generally in the election of directors
(respectively) immediately prior to the applicable transaction; (b) no Person
other than an Excluded Holder beneficially owns, directly or indirectly, 20% or
more of the outstanding common stock of the company or the combined voting power
of the outstanding securities of the company entitled to vote generally in the
election of directors (for these purposes the term Excluded Holder shall include
the company, any subsidiary of the company and any employee benefit plan of the
company or any such subsidiary or any trust holding common stock or other
securities of the company pursuant to the terms of any such employee benefit
plan); and (c) at least a majority of the board of directors of the company is
comprised of Continuing Directors.

 

2



--------------------------------------------------------------------------------



 



2.15 “Person” has the same meaning as set forth in Sections 13(d) and 14(d)(2)
of the Act.
2.16 “Restricted Period” means the period of time during which Restricted Stock
awarded under the Plan is subject to restrictions. The Restricted Period may
differ among Participants and may have different expiration dates with respect
to shares of Common Stock covered by the same Incentive Award.
2.17 “Restricted Stock” means Common Stock awarded to a Participant pursuant to
Section 6 of the Plan.
2.18 “Retirement” means the voluntary termination of all employment by a
Participant after the Participant has attained 60 years of age, or such other
age as shall be determined by the Committee in its sole discretion or as
otherwise may be set forth in the Incentive Award agreement or other grant
document with respect to a Participant and a particular Incentive Award.
2.19 “Stock Award” means an award of Common Stock awarded to a Participant
pursuant to Section 7 of the Plan.
2.20 “Stock Option” means the right to purchase Common Stock at a stated price
for a specified period of time. For purposes of the Plan, a Stock Option may be
either an incentive stock option within the meaning of Section 422(b) of the
Code or a nonqualified stock option.
2.21 “Subsidiary” means any corporation or other entity of which 50% or more of
the outstanding voting stock or voting ownership interest is directly or
indirectly owned or controlled by the Company or by 1 or more Subsidiaries of
the Company.
SECTION 3
Administration
3.1 Power and Authority. The Committee shall administer the Plan. The Committee
may delegate record keeping, calculation, payment and other ministerial
administrative functions to individuals designated by the Committee, who may be
officers or employees of the Company or its Subsidiaries. Except as limited in
this Plan or as may be necessary to ensure that this Plan provides
performance-based compensation under Section 162(m) of the Code, the Committee
shall have all of the express and implied powers and duties set forth in the
Bylaws of the Company and this Plan, shall have full power and authority to
interpret the provisions of the Plan and Incentive Awards granted under the Plan
and shall have full power and authority to supervise the administration of the
Plan and Incentive Awards granted under the Plan and to make all other
determinations considered necessary or advisable for the administration of the
Plan. All determinations, interpretations and selections made by the Committee
regarding the Plan shall be final and conclusive. The Committee shall hold its
meetings at such times and places as it considers advisable. Action may be taken
by a written instrument signed by a majority of the members of the Committee and
any action so taken shall be fully as effective as if it had been taken at a
meeting duly called and held. The Committee shall make such rules and
regulations for the conduct of its business as it considers advisable.

 

3



--------------------------------------------------------------------------------



 



3.2 Grants or Awards to Participants. In accordance with and subject to the
provisions of the Plan, the Committee shall have the authority to determine all
provisions of Incentive Awards as the Committee may consider necessary or
desirable and as are consistent with the terms of the Plan, including, without
limitation, the following: (a) the persons who shall be selected as
Participants; (b) the nature and, subject to the limitation set forth in
Section 4.2 of the Plan, extent of the Incentive Awards to be made to each
Participant (including the number of shares of Common Stock to be subject to
each Incentive Award, any exercise price, the manner in which an Incentive Award
will vest or become exercisable and the form of payment for the Incentive
Award); (c) the time or times when Incentive Awards will be granted; (d) the
duration of each Incentive Award; and (e) the restrictions and other conditions
to which payment or vesting of Incentive Awards may be subject.
3.3 Amendments or Modifications of Awards. The Committee shall have the
authority to amend or modify the terms of any outstanding Incentive Award in any
manner, provided that the amended or modified terms are not prohibited by the
Plan as then in effect and provided such actions do not cause an Incentive Award
not already subject to Section 409A of the Code to become subject to
Section 409A of the Code, unless the Committee expressly determines to make an
Incentive Award subject to Section 409A of the Code, including, without
limitation, the authority to: (a) modify the number of shares or other terms and
conditions of an Incentive Award; provided that any increase in the number of
shares of an Incentive Award other than pursuant to Section 4.3 shall be
considered to be a new grant with respect to such additional shares for purposes
of Section 409A of the Code and such new grant shall be made at Market Value on
the date of grant; (b) extend the term of an Incentive Award to a date that is
no later than the earlier of the latest date upon which the Incentive Award
could have expired by its terms under any circumstances or the 10th anniversary
of the date of grant (for purposes of clarity, as permitted under Section 409A
of the Code, if the term of a Stock Option is extended at a time when the Stock
Option price equals or exceeds the Market Value, it will not be an extension of
the term of the Stock Option, but instead will be treated as a modification of
the Stock Option and a new Stock Option will be treated as having been granted);
(c) accelerate the exercisability or vesting or otherwise terminate, waive or
modify any restrictions relating to an Incentive Award; (d) accept the surrender
of any outstanding Incentive Award and (e) to the extent not previously
exercised or vested, authorize the grant of new Incentive Awards in substitution
for surrendered Incentive Awards; provided, however, that such grant of new
Incentive Awards will be considered to be a new grant for purposes of
Section 409A of the Code and such new grant shall be made at Market Value on the
date of the new grant; provided further, that Incentive Awards issued under the
Plan may not be repriced, replaced, regranted through cancellation or modified
without stockholder approval if the effect of such repricing, replacement,
regrant or modification would be to reduce the exercise price of then
outstanding Incentive Awards to the same Participants.
3.4 Indemnification of Committee Members. Neither any member or former member of
the Committee nor any individual to whom authority is or has been delegated
shall be personally responsible or liable for any act or omission in connection
with the performance of powers or duties or the exercise of discretion or
judgment in the administration and implementation of the Plan. Each person who
is or shall have been a member of the Committee shall be indemnified and held
harmless by the Company from and against any cost, liability or expense imposed
or incurred in connection with such person’s or the Committee’s taking or
failing to take any action under the Plan. Each such person shall be justified
in relying on information furnished in connection with the Plan’s administration
by any appropriate person or persons.

 

4



--------------------------------------------------------------------------------



 



SECTION 4
Shares Subject to the Plan
4.1 Number of Shares. Subject to adjustment as provided in Section 4.3 of the
Plan, the total number of shares of Common Stock available for Incentive Awards
under the Plan shall be 2,000,000 shares of Common Stock (not including any
adjustments occurring before the date of this amendment pursuant to
Section 4.3); plus shares subject to Incentive Awards that are canceled,
surrendered, modified, exchanged for substitute Incentive Awards or expire or
terminate prior to the exercise or vesting of the Incentive Award in full and
shares that are surrendered to the Company in connection with the exercise or
vesting of an Incentive Award, whether previously owned or otherwise subject to
such Incentive Award. Such shares shall be authorized and may be either unissued
or treasury shares or shares repurchased by the Company, including shares
purchased on the open market.
4.2 Limitation Upon Incentive Awards. No Participant shall be granted, during
any calendar year, Incentive Awards with respect to more than 25% of the total
number of shares of Common Stock available for Incentive Awards under the Plan
set forth in Section 4.1 of the Plan, subject to adjustment as provided in
Section 4.3 of the Plan. The purpose of this Section 4.2 is to ensure that the
Plan provides performance-based compensation under Section 162(m) of the Code
and this Section 4.2 shall be interpreted, administered and amended if necessary
to achieve that purpose.
4.3 Adjustments.
(a) Stock Dividends and Distributions. If the number of shares of Common Stock
outstanding changes by reason of a stock dividend, stock split, recapitalization
or other general distribution of Common Stock or other securities to holders of
Common Stock, the number and kind of securities subject to Incentive Awards and
reserved for issuance under the Plan, together with applicable exercise prices,
as well as the number of shares available for issuance under the Plan, shall be
adjusted appropriately. No fractional shares shall be issued pursuant to the
Plan and any fractional shares resulting from such adjustments shall be
eliminated from the respective Incentive Awards.
(b) Other Actions Affecting Common Stock. If there occurs, other than as
described in the preceding subsection, any merger, business combination,
recapitalization, reclassification, subdivision or combination approved by the
Board that would result in the Persons who were stockholders of the Company
immediately prior to the effective time of any such transaction owning or
holding, in lieu of or in addition to shares of Common Stock, other securities,
money and/or property (or the right to receive other securities, money and/or
property) immediately after the effective time of such transaction, then the
outstanding Incentive Awards and reserves for Incentive Awards under this Plan
shall be adjusted in such manner and at such time as shall be equitable under
the circumstances. It is intended that in the event of any such transaction,
Incentive Awards under this Plan shall entitle the holder of each Incentive
Award to receive (upon exercise in the case of Stock Options), in lieu of or in
addition to shares of Common Stock, any other securities, money and/or property
receivable upon consummation of any such transaction by holders of Common Stock
with respect to each share of Common Stock outstanding immediately prior to the
effective time of such transaction; upon any such adjustment, holders of
Incentive Awards under this Plan shall have only the right to receive in lieu of
or in addition to shares of Common Stock such other securities, money and/or
other property as provided by the adjustment. If the agreement, resolution or
other document approved by the Board to effect any such transaction provides for
the adjustment of Incentive Awards under the Plan in connection with such
transaction, then the adjustment provisions contained in such agreement,
resolution or other document shall be final and conclusive.

 

5



--------------------------------------------------------------------------------



 



SECTION 5
Stock Options
5.1 Grant. A Participant may be granted one or more Stock Options under the
Plan. The Committee, in its discretion and except as otherwise limited by the
Plan, may provide in the initial grant of a Stock Option or other Incentive
Award for the subsequent automatic grant of additional Stock Options for the
number of shares, if any, that are subject to the initial Stock Option or other
Incentive Award and surrendered to the Company in connection with the exercise
or vesting of the initial or any subsequently granted Stock Option or other
Incentive Award. Stock Options shall be subject to such terms and conditions,
consistent with the other provisions of the Plan, as may be determined by the
Committee in its sole discretion. In addition, the Committee may vary, among
Participants and among Stock Options granted to the same Participant, any and
all of the terms and conditions of the Stock Options granted under the Plan.
Subject to the limitation imposed by Section 4.2 of the Plan, the Committee
shall have complete discretion in determining the number of Stock Options
granted to each Participant. The Committee may designate whether or not a Stock
Option is to be considered an incentive stock option as defined in Section
422(b) of the Code; provided, that the number of shares of Common Stock that may
be designated as subject to incentive stock options for any given Participant
shall be limited to that number of shares that become exercisable for the first
time by the Participant during any calendar year (under all plans of the Company
and its Subsidiaries) and have an aggregate Market Value less than or equal to
$100,000 (or such other amount as may be set forth in the Code) and all shares
subject to an Incentive Award that have a Market Value in excess of such
aggregate amount shall automatically be subject to Stock Options that are not
incentive stock options.
5.2 Stock Option Agreements. Stock Options shall be evidenced by stock option
agreements and/or certificates of award containing the terms and conditions
applicable to such Stock Options. To the extent not covered by the stock option
agreement, the terms and conditions of this Section 5 shall govern.
5.3 Stock Option Price. The per share Stock Option price shall be determined by
the Committee; provided, that the per share Stock Option price shall be equal to
or greater than 100% of the Market Value on the date of grant.

 

6



--------------------------------------------------------------------------------



 



5.4 Medium and Time of Payment. The exercise price for each share purchased
pursuant to a Stock Option granted under the Plan shall be payable in cash or,
if the Committee consents or provides in the applicable stock option agreement
or grant, in shares of Common Stock (including Common Stock to be received upon
a simultaneous exercise of that or any other Incentive Award) or other
consideration substantially equivalent to cash. To the extent any such amendment
would not cause a Stock Option to become subject to Section 409A of the Code,
unless the Committee expressly determines to make a Stock Option subject to
Section 409A of the Code, the time and terms of payment may be amended with the
consent of a Participant before or after exercise of a Stock Option. The
Committee may from time to time authorize payment of all or a portion of the
Stock Option price in the form of a promissory note or other deferred payment
installments according to such terms as the Committee may approve. The Board may
restrict or suspend the power of the Committee to permit such loans and may
require that adequate security be provided.
5.5 Stock Options Granted to 10% Stockholders. No Stock Option granted to any
Participant who at the time of such grant owns, together with stock attributed
to such Participant under Section 424 (d) of the Code, more than 10% of the
total combined voting power of all classes of stock of the Company or any of its
Subsidiaries may be designated as an incentive stock option, unless such Stock
Option provides an exercise price equal to at least 110% of the Market Value of
the Common Stock and the exercise of the Stock Option after the expiration of
5 years from the date of grant of the Stock Option is prohibited by its terms.
5.6 Limits on Exercisability. Except as set forth in Section 5.5, Stock Options
shall be exercisable for such periods, not to exceed 10 years from the date of
grant, as may be fixed by the Committee. At the time of the exercise of a Stock
Option, the holder of the Stock Option, if requested by the Committee, must
represent to the Company that the shares are being acquired for investment and
not with a view to the distribution thereof. The Committee may in its discretion
require a Participant to continue the Participant’s service with the Company and
its Subsidiaries for a certain length of time prior to a Stock Option becoming
exercisable and may eliminate such delayed vesting provisions.
5.7 Restrictions on Transferability.
(a) General. Unless the Committee otherwise consents or permits (before or after
the option grant) or unless the stock option agreement or grant provides
otherwise, Stock Options granted under the Plan may not be sold, exchanged,
transferred, pledged, assigned or otherwise alienated or hypothecated except by
will or the laws of descent and distribution, and, as a condition to any
transfer permitted by the Committee or the terms of the stock option agreement
or grant, the transferee must execute a written agreement permitting the Company
to withhold from the shares subject to the Stock Option a number of shares
having a Market Value at least equal to the amount of any federal, state or
local withholding or other taxes associated with or resulting from the exercise
of a Stock Option. All provisions of a Stock Option that are determined with
reference to the Participant, including without limitation those that refer to
the Participant’s employment with the Company or its Subsidiaries, shall
continue to be determined with reference to the Participant after any transfer
of a Stock Option.
(b) Other Restrictions. The Committee may impose other restrictions on any
shares of Common Stock acquired pursuant to the exercise of a Stock Option under
the Plan as the Committee deems advisable, including, without limitation,
restrictions under applicable federal or state securities laws.

 

7



--------------------------------------------------------------------------------



 



5.8 Termination of Employment or Officer Status. Unless the Committee otherwise
consents or permits (before or after the option grant) or unless the stock
option agreement or grant provides otherwise:
(a) General. If a Participant ceases to be employed by or an officer of the
Company or one of its Subsidiaries for any reason other than the Participant’s
death, disability, Retirement or termination for cause, the Participant may
exercise his or her Stock Options in accordance with their terms for a period of
3 months after such termination of employment or officer status, but only to the
extent the Participant was entitled to exercise the Stock Options on the date of
termination. For purposes of the Plan, the following shall not be considered a
termination of employment or officer status: (i) a transfer of an employee from
the Company to any Subsidiary; (ii) a leave of absence, duly authorized in
writing by the Company, for military service or for any other purpose approved
by the Company if the period of such leave does not exceed 90 days; (iii) a
leave of absence in excess of 90 days, duly authorized in writing by the
Company, provided that the employee’s right to re-employment is guaranteed by
statute, contract or written policy of the Company; or (iv) a termination of
employment with continued service as an officer. For purposes of the Plan,
termination of employment shall be considered to occur on the date on which the
employee is no longer obligated to perform services for the Company or any of
its Subsidiaries and the employee’s right to re-employment is not guaranteed by
statute, contract or written policy of the Company, regardless of whether the
employee continues to receive compensation from the Company or any of its
Subsidiaries after such date.
(b) Death. If a Participant dies either while an employee or officer of the
Company or one of its Subsidiaries or after the termination of employment other
than for cause but during the time when the Participant could have exercised a
Stock Option, the Stock Options issued to such Participant shall be exercisable
in accordance with their terms by the personal representative of such
Participant or other successor to the interest of the Participant for 1 year
after the Participant’s death, but only to the extent that the Participant was
entitled to exercise the Stock Options on the date of death or termination of
employment, whichever first occurred, and not beyond the original terms of the
Stock Options.
(c) Disability. If a Participant ceases to be an employee or officer of the
Company or one of its Subsidiaries due to the Participant’s disability, the
Participant may exercise his or her Stock Options in accordance with their terms
for 1 year following such termination of employment, but only to the extent that
the Participant was entitled to exercise the Stock Options on the date of such
event and not beyond the original terms of the Stock Options.
(d) Participant Retirement. If a Participant Retires as an employee or officer
of the Company or one of its Subsidiaries, Stock Options granted under the Plan
may be exercised in accordance with their terms during the remaining terms of
the Stock Options.
(e) Termination for Cause. If a Participant is terminated for cause, the
Participant shall have no further right to exercise any Stock Options previously
granted. The Committee or officers designated by the Committee shall have
absolute discretion to determine whether a termination is for cause.

 

8



--------------------------------------------------------------------------------



 



SECTION 6
Restricted Stock
6.1 Grant. A Participant may be granted Restricted Stock under the Plan.
Restricted Stock shall be subject to such terms and conditions, consistent with
the other provisions of the Plan, as shall be determined by the Committee in its
sole discretion. The Committee may impose such restrictions or conditions,
consistent with the provisions of the Plan, to the vesting of Restricted Stock
as it considers appropriate. The Committee may also require that certificates
representing shares of Restricted Stock be retained and held in escrow by a
designated employee or agent of the Company or any Subsidiary until any
restrictions applicable to shares of Common Stock so retained have been
satisfied or lapsed.
6.2 Restricted Stock Agreements. Awards of Restricted Stock shall be evidenced
by restricted stock agreements or certificates of award containing such terms
and conditions, consistent with the provisions of the Plan, as the Committee
shall from time to time determine. Unless a restricted stock agreement or
certificate provides otherwise, Restricted Stock awards shall be subject to the
terms and conditions set forth in this Section 6.
6.3 Termination of Employment or Officer Status. Unless the Committee otherwise
consents or permits (before or after the grant of Restricted Stock) or unless
the restricted stock agreement or grant provides otherwise:
(a) General. In the event of termination of employment or officer status during
the Restricted Period for any reason other than death, disability, Retirement or
termination for cause, any shares of Restricted Stock still subject to
restrictions at the date of such termination shall automatically be forfeited
and returned to the Company. For purposes of the Plan, the following shall not
be considered a termination of employment or officer status: (i) a transfer of
an employee from the Company to any Subsidiary; (ii) a leave of absence, duly
authorized in writing by the Company, for military service or for any other
purpose approved by the Company if the period of such leave does not exceed
90 days; (iii) a leave of absence in excess of 90 days duly authorized in
writing by the Company, provided that the employee’s right to re-employment is
guaranteed by statute, contract or written policy of the Company; and (iv) a
termination of employment with continued service as an officer. For purposes of
the Plan, termination of employment shall be considered to occur on the date on
which the employee is no longer obligated to perform services for the Company or
any of its Subsidiaries and the employee’s right to re-employment is not
guaranteed by statute, contract or written policy of the Company, regardless of
whether the employee continues to receive compensation from the Company or any
of its Subsidiaries after such date.
(b) Death, Retirement or Disability. In the event a Participant terminates his
or her employment with the Company because of death, disability or Retirement
during the Restricted Period, the restrictions applicable to the shares of
Restricted Stock shall terminate automatically with respect to that number of
shares (rounded to the nearest whole number) equal to the total number of shares
of Restricted Stock granted to such Participant multiplied by the number of full
months that have elapsed since the date of grant divided by the total number of
full months in the Restricted Period. All remaining shares shall be forfeited
and returned to the Company; provided, that the Committee may, in its sole
discretion, waive the restrictions remaining on any or all such remaining shares
of Restricted Stock either before or after the death, disability or Retirement
of the Participant.

 

9



--------------------------------------------------------------------------------



 



(c) Termination for Cause. If a Participant’s employment is terminated for
cause, the Participant shall have no further right to exercise or receive any
Restricted Stock and all Restricted Stock still subject to restrictions at the
date of such termination shall automatically be forfeited and returned to the
Company. The Committee or officers designated by the Committee shall have
absolute discretion to determine whether a termination is for cause.
6.4 Restrictions on Transferability.
(a) General. Unless the Committee otherwise consents or permits or unless the
terms of the restricted stock agreement or grant provide otherwise: (i) shares
of Restricted Stock shall not be sold, exchanged, transferred, pledged, assigned
or otherwise alienated or hypothecated during the Restricted Period except by
will or the laws of descent and distribution; and (ii) all rights with respect
to Restricted Stock granted to a Participant under the Plan shall be exercisable
during the Participant’s lifetime only by such Participant, his or her guardian
or legal representative.
(b) Other Restrictions. The Committee may impose other restrictions on any
shares of Common Stock acquired pursuant to an award of Restricted Stock under
the Plan as the Committee considers advisable, including, without limitation,
restrictions under applicable federal or state securities laws.
6.5 Legending of Restricted Stock. Any certificates evidencing shares of
Restricted Stock awarded pursuant to the Plan shall bear the following legend:
The shares represented by this certificate were issued subject to certain
restrictions under the Wolverine World Wide, Inc. Stock Incentive Plan of 1999
(the “Plan”). This certificate is held subject to the terms and conditions
contained in a restricted stock agreement that includes a prohibition against
the sale or transfer of the stock represented by this certificate except in
compliance with that agreement and that provides for forfeiture upon certain
events. Copies of the Plan and the restricted stock agreement are on file in the
office of the Secretary of the Company.
6.6 Rights as a Stockholder. A Participant shall have all voting, dividend,
liquidation and other rights with respect to Restricted Stock held of record by
such Participant as if the Participant held unrestricted Common Stock; provided,
that the unvested portion of any award of Restricted Stock shall be subject to
any restrictions on transferability or risks of forfeiture imposed pursuant to
Sections 6.1, 6.3 and 6.4 of the Plan. Unless the Committee otherwise determines
or unless the terms of the restricted stock agreement or grant provide
otherwise, any noncash dividends or distributions paid with respect to shares of
unvested Restricted Stock shall be subject to the same restrictions as the
shares to which such dividends or distributions relate. Any dividend payment
with respect to Restricted Stock shall be made no later than the end of the
calendar year in which the dividends are paid to stockholders, or, if later, the
15th day of the third month following the date the dividends are paid to
stockholders.

 

10



--------------------------------------------------------------------------------



 



SECTION 7
Stock Awards
7.1 Grant. A Participant may be granted one or more Stock Awards under the Plan.
Stock Awards shall be subject to such terms and conditions, consistent with the
other provisions of the Plan, as may be determined by the Committee in its sole
discretion. Notwithstanding the previous sentence, the shares of stock subject
to Stock Awards shall be issued no later than the 15th day of the third month
after the end of the calendar year in which the award is granted.
7.2 Rights as a Stockholder. A Participant shall have all voting, dividend,
liquidation and other rights with respect to shares of Common Stock issued to
the Participant as a Stock Award under this Section 7 upon the Participant
becoming the holder of record of the Common Stock granted pursuant to such Stock
Award; provided, that the Committee may impose such restrictions on the
assignment or transfer of Common Stock awarded pursuant to a Stock Award as it
considers appropriate. Any dividend payment with respect to Stock Awards shall
be made no later than the end of the calendar year in which the dividends are
paid to stockholders, or, if later, the 15th day of the third month following
the date the dividends are paid to stockholders.
SECTION 8
Change in Control
8.1 Acceleration of Vesting. If a Change in Control of the Company shall occur,
then, unless the Committee or the Board otherwise determines with respect to 1
or more Incentive Awards, without action by the Committee or the Board: (a) all
outstanding Stock Options shall become immediately exercisable in full and shall
remain exercisable during the remaining term thereof, regardless of whether the
Participants to whom such Stock Options have been granted remain in the employ
or service of the Company or any Subsidiary; and (b) all other outstanding
Incentive Awards shall become immediately fully vested and exercisable and
nonforfeitable.
8.2 Cash Payment for Stock Options. If a Change in Control of the Company shall
occur, then the Committee, in its sole discretion, and without the consent of
any Participant affected thereby, may determine that some or all Participants
holding outstanding Stock Options shall receive, with respect to some or all of
the shares of Common Stock subject to such Stock Options, as of the effective
date of any such Change in Control of the Company, cash in an amount equal to
the greater of the excess of (a) the highest sales price of the shares on the
New York Stock Exchange on the date immediately prior to the effective date of
such Change in Control of the Company or (b) the highest price per share
actually paid in connection with any Change in Control of the Company over the
exercise price per share of such Stock Options.

 

11



--------------------------------------------------------------------------------



 



SECTION 9
General Provisions
9.1 No Rights to Awards. No Participant or other person shall have any claim to
be granted any Incentive Award under the Plan and there is no obligation of
uniformity of treatment of Participants or holders or beneficiaries of Incentive
Awards under the Plan. The terms and conditions of Incentive Awards of the same
type and the determination of the Committee to grant a waiver or modification of
any Incentive Award and the terms and conditions thereof need not be the same
with respect to each Participant.
9.2 Withholding. The Company or a Subsidiary shall be entitled to: (a) withhold
and deduct from future wages of a Participant (or from other amounts that may be
due and owing to a Participant from the Company or a Subsidiary), or make other
arrangements for the collection of, all legally required amounts necessary to
satisfy any and all federal, state, local and foreign withholding and
employment-related tax requirements attributable to an Incentive Award,
including, without limitation, the grant, exercise or vesting of, or payment of
dividends with respect to, an Incentive Award or a disqualifying disposition of
Common Stock received upon exercise of an incentive stock option; or (b) require
a Participant promptly to remit the amount of such withholding to the Company
before taking any action with respect to an Incentive Award. Unless the
Committee determines otherwise, withholding may be satisfied by withholding
Common Stock to be received upon exercise or vesting of an Incentive Award or by
delivery to the Company of previously owned Common Stock.
9.3 Compliance With Laws; Listing and Registration of Shares. All Incentive
Awards granted under the Plan (and all issuances of Common Stock or other
securities under the Plan) shall be subject to all applicable laws, rules and
regulations, and to the requirement that if at any time the Committee shall
determine, in its discretion, that the listing, registration or qualification of
the shares covered thereby upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory body, is
necessary or desirable as a condition of, or in connection with, the grant of
such Incentive Award or the issue or purchase of shares thereunder, such
Incentive Award may not be exercised in whole or in part, or the restrictions on
such Incentive Award shall not lapse, unless and until such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Committee.
9.4 No Limit on Other Compensation Arrangements. Nothing contained in the Plan
shall prevent the Company or any Subsidiary from adopting or continuing in
effect other or additional compensation arrangements, including the grant of
stock options and other stock-based awards, and such arrangements may be either
generally applicable or applicable only in specific cases.
9.5 No Right to Employment. The grant of an Incentive Award shall not be
construed as giving a Participant the right to be retained in the employ of the
Company or any Subsidiary. The Company or any Subsidiary may at any time dismiss
a Participant from employment, free from any liability or any claim under the
Plan, unless otherwise expressly provided in the Plan or in any written
agreement with a Participant.
9.6 Suspension of Rights under Incentive Awards. The Company, by written notice
to a Participant, may suspend a Participant’s and any transferee’s rights under
any Incentive Award for a period not to exceed 30 days while the termination for
cause of that Participant’s employment with the Company and its Subsidiaries is
under consideration.

 

12



--------------------------------------------------------------------------------



 



9.7 Governing Law. The validity, construction and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Delaware and applicable federal law.
9.8 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions of the Plan and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.
SECTION 10
Termination and Amendment
The Board may terminate the Plan at any time or may from time to time amend the
Plan as it considers proper and in the best interests of the Company, provided
that no such amendment may impair any outstanding Incentive Award without the
consent of the Participant, except according to the terms of the Plan or the
Incentive Award and provided further that the Plan may not be amended in any way
that causes the Plan to fail to comply with or be exempt from Section 409A of
the Code, unless the Board expressly determines to amend the Plan to be subject
to Section 409A of the Code. No termination, amendment or modification of the
Plan shall become effective with respect to any Incentive Award previously
granted under the Plan without the prior written consent of the Participant
holding such Incentive Award unless such amendment or modification operates
solely to the benefit of the Participant.
SECTION 11
Effective Date and Duration of the Plan
This Plan shall take effect February 24, 1999, subject to approval by the
stockholders at the 1999 Annual Meeting of Stockholders or any adjournment
thereof or at a Special Meeting of Stockholders. Unless earlier terminated by
the Board of Directors, no Incentive Award shall be granted under the Plan after
February 24, 2009.
As amended October 9, 2008.

 

13